Citation Nr: 1229209	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  04-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the service-connected psychiatric disability manifested by bipolar disorder and posttraumatic stress disorder (PTSD) for the period from March 9, 2001 to May 2, 2007.

2.  Entitlement to a rating in excess of 50 percent for the service-connected psychiatric disability manifested by bipolar disorder and PTSD from May 3, 2007.

3.  Entitlement to a total rating based upon individual unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his employer


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to December 1970, including service in the Republic of Vietnam from April to September 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In February 2006, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2006, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.

In a September 2007 rating decision, the RO awarded a 50 percent rating for the Veteran's service-connected bipolar disorder, effective from May 3, 2007.  As such, the Board characterized the Veteran's claim to reflect that new rating.  As higher schedular evaluations for this disability is possible, the issue of entitlement to a rating in excess of 50 percent for bipolar disorder, effective from May 3, 2007 remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2008, the Board again remanded the Veteran's case to the RO via the AMC, in Washington, D.C., for further development.

In May 2011, the Board denied the appellant's claims for higher ratings for bipolar disorder for the periods prior to and after May 3, 2007 and denied entitlement to a TDIU rating.  The Board granted service connection for posttraumatic stress disorder (PTSD).  The appellant appealed the decision regarding denial of higher ratings for the bipolar disorder and entitlement to a TDIU rating to the United States Court of Appeals for Veterans Claim (Court).  In August 2011, the Court granted the Joint Motion for partial remand filed by representatives for both parties, vacated the Board's decision regarding those issues, and remanded the claims to the Board for further proceedings consistent with the Joint Motion (The Court did not disturb the grant of service connection for PTSD).  In a September 2011 rating decision, the RO effectuated the Boards grant of service connection for PTSD and combined it with the rating for bipolar disorder.  The case has been returned to the Board for further review.  Given the Board's May 2011 decision and the September 2011 rating action, the issues for higher ratings for the psychiatric disability, prior to and after May 3, 2007, have been recharacterized as noted on the title page.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  For the period from March 9, 2001 to May 2, 2007, the Veteran's psychiatric disability was not productive of reduced reliability and productivity, or flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, impairment of short- and long- term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective social relationships.

2.  Since the May 3, 2007, the Veteran's psychiatric disability has been manifested by symptoms of a severe nature; collectively, these symptoms suggest no more than occupational and social impairment with deficiencies in most areas.  These symptoms more nearly approximate the higher rating.

3.  Prior to June 25, 2010, the Veteran's service-connected psychiatric disability is not shown to prevent him from obtaining or retaining substantially gainful employment.

4.  Since June 25, 2010, the Veteran's service-connected psychiatric disability has met the percentage requirements for award of a schedular TDIU and more likely than not has been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected psychiatric disability manifested by bipolar disorder and PTSD from March 9, 2001 to May 2, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.126, 4.130, Diagnostic Code 9411, 9432 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent, but no higher, rating for the psychiatric disability, from May 3, 2007, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411, 9432 (2011).

3.  Prior to June 25, 2010, the criteria for a TDIU, to include on an extra-schedular basis, pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met from June 25, 2010. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in June 2001 and April 2002 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A May 2008 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  However, these notice letters did not contain an explanation of the general rating criteria relevant to his psychiatric disability.

The December 2003Statement of the Case (SOC) and a September 2008 letter set forth applicable criteria for higher ratings for the psychiatric disability.  After issuance of the December 2003 SOC and September 2008 letter, and opportunity for the Veteran to respond, the December 2010 Supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports and private treatment records.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating for the Veteran's psychiatric disability has been assigned pursuant to Diagnostic Codes 9411, 9432.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Factual Background

In a February 2001 treatment note, a private physician reported that the Veteran had a history of PTSD and drug and alcohol abuse.

The Veteran underwent a VA examination in May 2002.  The Veteran reported being depressed and having a bad temper.  On examination, he was very cooperative and affable and his speech was within normal limits.  Clinically, he appeared to be asymptomatic at this time.  There was no significant evidence of depression or anxiety noted.  There were also no symptoms of bipolar disorder.  His thought processes were clear.  There was no evidence of hallucinations or delusions.  The Veteran did note a history of hallucinations in the past related to his encephalitis.  His judgment was within normal limits.  His memory, in general, was clearing up.  The diagnosis was bipolar disorder by history.  A GAF score of 57 was recorded.

The Veteran underwent a VA examination in May 2007.  He was currently employed as a dishwasher and janitor at a local restaurant.  He had not worked full time in years.  The Veteran reported being anxious and depressed.  He averaged about 5 hours of broken sleep each night.  He reported getting distracted when watching television and having difficulty with his short term memory.  He also had occasional crying spells.  He admitted to having weekly suicide thoughts but indicated that he would not commit suicide because he did not believe in it.  He denied any assaultive thoughts or history.  The Veteran had been married and divorced twice.  He was currently in an on and off again relationship.  He really did not do anything socially other than when he worked at the restaurant.  On examination, he was appropriately groomed and his mood was seen as somewhat depressed and affect congruent with his mood.  His speech was logical and spontaneous and the rate and flow of speech were within normal limits.  He was seen as able to manage activities of daily living.  He had no evidence of hallucinations or delusions but he noted getting thoughts of paranoia and being nervous around people.  He was not dangerous to himself or others.  He was alert and well oriented.  He was aware of recent events and his remote memory was grossly intact.  His insight and judgment were fair at best.  The diagnosis was bipolar disorder and a GAF score of 48 was assigned.  

In a September 2007 addendum, the psychologist characterized the Veteran's psychiatric disability as serious as reflected by the assigned GAF score.  However, the psychologist stated that he could not say that the Veteran was unemployable; the Veteran was not seen as motivated to attempt work.  Rather, he found the Veteran had chosen to live his life and not be involved in any kind of treatment.  The psychologist expected that his disability would improve with treatment.  

The Veteran underwent a VA examination in June 2010.  The examiner noted that the Veteran last worked in 2009 as a dishwasher.  However, he had to quit when he developed an aortic dissection.  He reported that he could no longer do any work where he had to exert himself.  He currently lived with his girlfriend of 18 years in her home.  He reported hearing people in restaurants and called it paranoia.  He sometimes saw faces and thought at times that people had stolen from him if he could not find something.  He admitted that his thoughts were disorganized.  He had ongoing problems with anger.  Minor provocations set him off.  He still had suicidal thoughts but no recent attempts.  He denied any decreased need for sleep.  He had nightmares but they were not war related.  On examination, he was slightly disheveled but appeared earnest and eager to engage the listener.  His speech was slightly rapid but not grossly pressured.  Mood was euthymic, affect was wide and appropriate.  Thinking was overinclusive and tangential.  He was a very difficult historian.  There was no delusional content or suicidal or homicidal ideation.  He was oriented in all spheres and his memory was intact.  There were no panic attacks, obsessive behavior or impaired impulse control.  The examiner indicated that the Veteran currently manifested ongoing mild psychotic symptoms including paranoia, ideas of reference and occasional hallucinations as well as a formal thought disorder.  He suffered from chronic depression and outbursts of anger.  His current thought disorder, ongoing paranoia, depression and poor anger control made it unlikely that he would be able to maintain gainful employment in the future.  Social and industrial impairment was severe.  The diagnosis was psychotic disorder due to a general medical condition; mood disorder and personality change due to a general medical condition; alcohol and amphetamine dependence which was in sustained full remission.  A GAF score of 46 was assigned.

The Veteran underwent a VA examination in October 2010.  The examiner noted that the Veteran had periodic episodes of anxiety and depression.  He continued to respond to the noise of helicopters.  He could not sleep at night and had some paranoid thoughts about people robbing his house or talking about him.  The examiner indicated that the Veteran had a long history of both mood disorder and PTSD symptoms.  Since he stopped drinking his symptoms had been reduced but he remained self isolating and had numerous episodes of heightened depression with some intermittent suicidal ideation.  He reported still having some visual and auditory hallucinations.  He had been in a relationship with his girlfriend for 20 years and lived with her for the past 4 to 5 years.  His girlfriend was sick and he felt responsible for staying with her.  He had no relationships with anyone else but he was able to relate to his girlfriend's son.  His social relationships were mostly absent.  He reported that whenever he tried to get together with other people it mostly led to fights, substance abuse and other problems.  He watched television and was sedentary.  He reported some times of suicidal ideation since March 2010 due to the illness of his girlfriend and the difficulty in keeping the home operated.  He believed he would never operate on these thoughts.  He wanted to just stay at home which he perceived as a safe place.  The examiner noted that the Veteran had heightened suicidal ideation which was driven in relation to situational concerns of his girlfriend's illness and possible loss of a place to live along with his own physical problems.

He was compromised in social relating, in being able to work, and in doing chores and activities.  He only relates to his girlfriend and he self isolates.  He had violent episodes but confined them to objects.  He had few interests aside from television.  On examination, he had disheveled clothes and was restless.  His speech was clear and pressured.  He was cooperative.  His affect was full but he frustrated easily.  His mood was expansive.  He had orientation in all three spheres and his thought process was unremarkable yet rambling.  He could not tolerate being in crowded places.  There was no presence of homicidal thoughts but there was a presence of suicidal thoughts.  The extent of his impulse control was poor.  His remote memory was normal but his recent memory was mildly impaired.  His immediate memory was normal.  The diagnosis was PTSD with depression, self isolation and suicidal ideation when situational factors increase.  A GAF score of 57 was recorded.  His prognosis was poor.  There was not total occupational and social impairment.  He had poor social functioning, alcohol dependence and poor frustration tolerance.

In a May 2012 private treatment record, the psychologist documented her extensive review of the claims file.  The psychologist concluded that the Veteran developed his psychotic disorder during his period of military service.  She concluded that the Veteran's psychiatric disability and symptoms thereof led to his being disbarred in 1986 and as a result he was unable to maintain substantial gainful employment after that time; and, he was as likely as not permanently and totally disabled by 1991.

Analysis

Period from March 9, 2001 to May 2, 2007

After considering medical evidence of record, the Board finds that the Veteran's service-connected psychiatric disorder does not warrant a rating in excess of 30 percent for the period from March 9, 2001 to May 2, 2007.

The February 2001 private psychiatric treatment noted that the Veteran had PTSD while the May 2002 VA examiner diagnosed the Veteran with bipolar disorder by history.  The May 2002 examination also indicated that the Veteran denied any suicidal or homicidal ideation.  There was also no evidence of any psychosis or delusions and there was no suicidal or homicidal ideation or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  In essence, the examination reports failed to demonstrate that he suffered from symptoms such as flattened affect, circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impaired judgment and impaired abstract thinking required for a higher evaluation.  Collectively, the aforementioned objective evidence reflects that, the Veteran's psychiatric disability symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the assigned 30 percent disability rating for this time period.

At no point pertinent to this time period has the Veteran's psychiatric disability met the criteria for at least the next higher, 50 percent, rating.  As noted above, under the General Rating Formula, the 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Board reiterates that the fact remains that there is no objective medical or other persuasive evidence during this time period suggesting that the Veteran has experienced the vast majority-and arguably, more serious-symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week (consistently); difficulty in understanding complex commands; impaired abstract thinking; impaired judgment; or difficulty in establishing and maintaining effective work relationships that are characteristic of the next, 50 percent rating.  In determining that the criteria for a 50 percent rating for the Veteran's psychiatric symptoms shown are not met, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Additionally, the VA assigned GAF score of 57 during the period is consistent with mild and moderate symptoms that the Veteran exhibited at the evaluation and examination.  Although not dispositive of the evaluation issue, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case as noted, the Veteran simply does not demonstrate the majority of the actual symptoms identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating.

After considering the totality of the evidence of record, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's service-connected bipolar disorder were not met for the period from March 9, 2001 to May 2, 2007.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010).

Period from May 3, 2007

Considering the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent, but no higher, rating for the Veteran's psychiatric disability is warranted from May 3, 2007.

The evidence demonstrates that the Veteran has had a history of suicidal ideations, difficulty in adapting to work or worklike settings, and anger and anxiety.  There have also been subjective reports of violent episodes, visual and auditory hallucinations, difficulty sleeping and being compromised in social relations, the ability to work, and in doing chores and activities.  The aforementioned medical evidence reflects that, since May 3, 2007, the Veteran's psychiatric disability has been productive of symptomatology of a severe nature.  

To that end, in the September 2007 addendum, the VA psychologist stated that the Veteran's psychiatric disability was serious as was consistent with the assigned GAF rating (in the May 2007 VA examination, the Veteran was assigned a GAF score of 48 for his psychiatric disability).  In the June 2010 VA examination the examiner concluded that social and industrial impairment was severe.  

Collectively, this evidence suggests occupational and social impairment with deficiencies in most areas, the level of impairment consistent with a 70 percent, rating for the time period from May 3, 2007.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his psychiatric disability has more nearly approximated the criteria for a 70 percent rating beginning May 3, 2007.  While the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  In this case, the Board finds that the Veteran's overall symptomatology picture, to particularly include suicidal ideations, difficulty in adapting to work or worklike settings, anger, anxiety, violent episodes, visual and auditory hallucinations, difficulty sleeping and being compromised in social relations, the ability to work, and in doing chores and activities, support assignment of the 70 percent rating.  

The Board further finds that the assigned GAF score of 48 and 46 reflected in the May 2007 and June 2010 VA examination reports appear consistent with a 70 percent rating.  According to the DSM-IV, a GAF score between 41 and 50 reflects serious symptoms or serious impairment in social, occupational, or school functioning.  As noted, the Veteran demonstrated psychiatric symptoms indicative of serious impairment in social and occupational, functioning with deficiencies in most areas which interfere with routine activities.

However, at no point since May 3, 2007 has the Veteran's psychiatric disability met the criteria for the maximum 100 percent rating.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  However, the objective medical evidence does not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name that are characteristic of the 100 percent rating.

Rather, the treatment records note the Veteran was oriented; his thought process/content was unremarkable; exhibited no delusions and understood the outcome of his behavior; did not exhibit persistent hallucinations, inappropriate behavior, obsessive/ritualistic behavior, homicidal or suicidal thoughts; and, demonstrated good impulse control.  

The Board is aware that in the May 2012 private treatment report, the psychologist found that the Veteran's psychiatric disability led to his being disbarred in 1986 resulting in his inability to maintain substantial gainful employment after that time and that he was as likely as not permanently and totally disabled by 1991.  The Board acknowledges that it may not reject medical determinations based on its own medical judgment.  See generally Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (specifically referring to medical opinions).  The Board also acknowledges that it is neither free to ignore the opinion of a treating physician nor required to accord it additional or dispositive weight.  The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

However, there is no indication that the psychologist actually examined the Veteran and had the opportunity to interview the Veteran in person.  Rather, her conclusions were based solely on a review of the records in the claims file provided to her.  The fact remains that there is no objective medical or other persuasive evidence suggesting that the Veteran has experienced the vast majority-and arguably, more serious-symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Thus, the Board assigns less probative weight to the private psychologist's conclusions and finds that the Veteran's overall symptomatology picture, most nearly approximates assignment of the 70 percent rating.  

In determining that the criteria for a rating in excess of 70 percent for the Veteran's service- connected psychiatric disability are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Moreover, as discussed above, the assigned GAF scores of 46 and 48 are largely consistent with the 70 percent rating herein assigned, and no other assigned GAF score, alone, provides a basis for any higher rating. 

For all the foregoing reasons, the Board finds that a 70 percent, but no higher, rating for the psychiatric disability is warranted for the period from May 3, 2007, but that a rating in excess of 70 percent is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 70 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the psychiatric disability under consideration.  Although the evidence suggests interference with occupational functioning, it does not appear that his PTSD symptoms "markedly" interfere with employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his PTSD at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service- connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

Even though a veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Analysis

A June 2010 VA examination report, reflects the examiner's opinion that the Veteran's psychiatric disability makes it unlikely that he will be able to maintain gainful employment in the future.  Given that the Veteran meets the schedular requirements, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the period from June 25, 2010.  

However, the Board finds that the Veteran is not entitled to a TDIU prior to June 25, 2010.  Prior to May 3, 2007, his overall disability rating is 30 percent.  As the Veteran has neither a single disability evaluated as 60 percent disabling nor a combination of disabilities bringing the combined rating to 70 percent or more, he does not meet the eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability for the time period prior to May 3, 2007.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Although the Veteran does not meet the percentage standards set forth above, an extraschedular consideration may be applicable, if he is in fact unemployable by reason of service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) (2011).  

In this case, extraschedular consideration is not warranted, because the evidence does not show that the Veteran is unable to perform substantially gainful employment due to his service connected disability.  Rather, the evidence shows that the Veteran is unemployable due in part to his non-service connected physical disabilities.  Therefore, referral by the RO to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Veteran has asserted that he cannot work because of his service-connected psychiatric disability prior to June 25, 2010, the Board finds that the preponderance of the evidence overall does not support the Veteran's contentions.  Essentially, the preponderance of the evidence does not show that the Veteran's service-connected psychiatric disability, alone would render him unable to obtain and maintain any form of employment.  While the Veteran is noted to have some functional impairments related to his service-connected disability, the evidence of record does not support his contention that he is unable to work in any capacity whatsoever as the result of his disability, and the record does not support a claim of entitlement to TDIU. 

In the May 2002 VA examination report, the Veteran reported that he worked as a dishwasher for a restaurant.  The examiner stated that the Veteran was obviously not unemployable since he was currently working.  While the examiner classified the Veteran's employment as "marginal;" he nevertheless concluded that the Veteran was gainfully employed.  

Although the Veteran is awarded an increased, 70 percent rating, for the psychiatric disability from May 3, 2007 in this decision and thus meets the schedular requirements for the award of a TDIU as of that date, the Board finds that the Veteran's disability, alone, did not render him unemployable.  In this regard, in a September 2007 VA addendum, the examiner noted that he could not say at this time that the Veteran was unemployable.  Rather his psychiatric disability was serious but the Veteran had chosen to live his life where he was not involved in any kind of treatment.  The examiner found that the Veteran was not motivated to attempt work.

The Board is aware that in the May 2012 private treatment report, the psychologist found that the Veteran was unable to maintain substantially gainful employment after his disbarment in 1986.  Again, the Board acknowledges that it may not reject medical determinations based on its own medical judgment.  See generally Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (specifically referring to medical opinions).  The Board also acknowledges that it is neither free to ignore the opinion of a treating physician nor required to accord it additional or dispositive weight.  The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. at 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. at 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

However, the Board finds the September 2007 VA addendum more probative than the May 2012 private treatment report on the question of unemployability as it was based on examination of the Veteran and review of the claims file and included consideration of the Veteran's non-service connected disabilities on employment.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases. It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).
   
The Board has considered the Veteran's own statements that he is unable to work due to his service-connected psychiatric disability and the Board finds these statements competent to describe the Veteran's current symptomatology.  However, the preponderance of the evidence as discussed above does not support the contention that the Veteran is unable to work prior to June 25, 2010, at least in some capacity, solely due to his service-connected disability; and the Veteran lacks the vocational expertise or medical knowledge to provide such an opinion.  See Espiritu v. Derwinski, supra.  Overall, the Board concludes that the evidence with respect to individual unemployability is not evenly balanced so as to permit application of the reasonable doubt doctrine in favor of the Veteran.  To the contrary, the preponderance of the evidence is against the Veteran's claim that his service- connected disability renders him unable to obtain or retain substantially gainful employment, referral by the RO to the Chief Benefits Direction of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  and entitlement to a TDIU prior to June 25, 2010, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 38 C.F.R. § 4.16(b).

Accordingly, the Board finds that a TDIU is warranted for the period from June 25, 2010, but no earlier.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a TDIU are met beginning June 25, 2010, but finds that the preponderance of the evidence is against assignment of a TDIU prior to that time.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 30 percent for the service-connected psychiatric disability manifested by bipolar disorder and posttraumatic stress disorder (PTSD) for the period from March 9, 2001 to May 2, 2007 is denied.

A 70 percent rating, but no more, for the service-connected psychiatric disability manifested by bipolar disorder and PTSD is granted for the period from May 3, 2007, subject to the legal authority governing the payment of VA compensation.

A TDIU is granted for the period from June 25, 2010, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


